 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

 
 
 
 
 
 
 
EXHIBIT 10.15
 
AMENDMENT TO THE CREDIT AGREEMENT
DATED MARCH 13, 2009

 
 
 

--------------------------------------------------------------------------------

 

FIRST AMENDMENT TO
CREDIT AGREEMENT


 
THIS FIRST AMENDMENT TO CREDIT AGREEMENT (the “Amendment”), is made as of the
13th day of March, 2009, by and between ADVANCED FIBERGLASS TECHNOLOGIES, INC.,
a Wisconsin corporation (“AFT”), and JAMIE L. MANCL AND JENNIFER MANCL (the
“Mancls”) and NEKOOSA PORT EDWARDS STATE BANK (“Bank”).
 
WHEREAS, AFT, the Mancls, Bank and M & W Fiberglass, LLC (“M&W”) are parties to
that certain Credit Agreement dated as of February 28, 2007 (the “Credit
Agreement”); and


WHEREAS, M&W has assigned all of its rights, title and interests in and to, and
AFT has assumed all of the obligations of M&W arising under, the Credit
Agreement pursuant to that certain Assignment and Assumption Agreement dated as
of December 31, 2008; and


WHEREAS, AFT, the Mancls and the Bank wish to amend the Credit Agreement as
hereinafter described to reflect modifications to various definitions and
covenants.


NOW THEREFORE, in consideration of the recitals and of the consummation of the
transactions contemplated in this Amendment and for other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties agree as follows:
 
1.  Capitalized Terms.  All capitalized terms used in this Amendment and not
otherwise defined herein shall have the meaning given such terms in the Credit
Agreement.
 
2.  Amendment to Section 1.01.  Section 1.01 of the Credit Agreement is hereby
amended as follows:
 
a.  The definition of “Debt Service Coverage Ratio” is deleted in its entirety
and restated as follows:
 
“Debt Service Coverage Ratio” of any entity or entities on any date shall mean
the ratio of (i) EBITDA for the 12-month period ending on the measurement date
to (ii) interest expenses plus principal payments coming due during the 12-month
period beginning on the day after measurement.
 
b.  The definition of “EBITDAR” is deleted in its entirety and replaced with the
following:
 
“EBITDA” shall mean, for any period, the sum of the amounts for such period of
(A) net income (or loss) after taxes of the Corporation and ECC on a
consolidated basis ("Net Income"), plus (B) interest expense which has been
deducted in the determination of Net Income, plus (C) federal, state and local
taxes which have been deducted in determining Net Income, plus (D) depreciation
and amortization expenses which have been deducted in
 
 

--------------------------------------------------------------------------------


 
 
determining Net Income, plus (E) extraordinary losses which have been deducted
in the determination of Net Income, minus (F) extraordinary gains which have
been included in the determination of Net Income.
 
c.  The following definition is inserted:
 
“ECC” shall mean Energy Composites Corporation, a Nevada corporation.
 
d.  The definition of “Tangible Net Worth” is deleted in its entirety and
replaced with the following:
 
“Equity” shall mean, for any period, (A) the total of all assets of the
Corporation and ECC on a consolidated basis minus (B) the aggregate of all
liabilities and reserves of every kind and character of the Corporation and ECC
on a consolidated basis, all determined in accordance with generally accepted
accounting principles consistent with those followed in preparation of the
financial statements described in Section 5.03 hereof.
 
3.  Amendment to Section 5.03(a).  Section 5.03(a) of the Credit Agreement is
hereby deleted in its entirety and restated as follows:
 
(a)           as soon as available, and in any event on or before September 15th
following the close of each fiscal year, each Borrower shall provide Bank a copy
of the tax return for such year as of the end of such fiscal year for such
Borrower;
 
4.  Amendment to Section 5.03(b).  Section 5.03(b) of the Credit Agreement is
hereby deleted in its entirety and restated as follows:
 
(b)           as soon as available, and in any event within 120 days after the
end of each fiscal year, consolidated and consolidating financial statements for
the Corporation and ECC for each fiscal year, prepared in accordance with GAAP,
and audited by independent accountants acceptable to Bank;
 
5.  Amendment to Section 5.03(d).  Section 5.03(d) of the Credit Agreement is
hereby deleted in its entirety and restated as follows:
 
(d)           as soon as available, and in any event within 45 days after the
end of each fiscal quarter, consolidated and consolidating financial statements
for the Corporation and ECC for each quarter, prepared in accordance with GAAP,
all in reasonable detail and certified as true and correct, subject to review
and normal year end adjustments, by the chief financial officer of the
Corporation;
 
6.  Amendment to Section 5.14.  Section 5.14 of the Credit Agreement is hereby
deleted in its entirety.
 
7.  Amendment to Section 5.15.  Section 5.15 of the Credit Agreement is hereby
deleted in its entirety and restated as follows:
 
 

--------------------------------------------------------------------------------


Debt Service Coverage Ratio.  The Corporation and ECC on a consolidated basis
shall at all times maintain a Debt Service Coverage Ratio measured as of the
last day of each fiscal quarter of not less than 1.25:1.0.
 
8.  Amendment to Section 5.16.  Section 5.16 of the Credit Agreement is hereby
deleted in its entirety and restated as follows:
 
Total Indebtedness to Equity Ratio.  The Corporation and ECC on a consolidated
basis shall at all times maintain a Total Indebtedness to Equity Ratio measured
as of the last day of each fiscal quarter of not more than 3.50:1.0.
 
9.  Amendment to Section 6.09.  Section 6.09 of the Credit Agreement is hereby
deleted in its entirety.
 
10.  Amendment to Section 6.10.  Section 6.10 of the Credit Agreement is hereby
deleted in its entirety and restated as follows:
 
Change in Control.  Make no changes in the current ownership structure of the
Corporation without Bank’s consent.
 
11.  Effect of this Amendment.  Except as modified pursuant hereto, no other
changes or modifications to the Credit Agreement or the Bond Documents are
intended or implied and in all other respects the Credit Agreement and the Bond
Documents are hereby specifically ratified, restated and confirmed by all
parties hereto as of the effective date hereof.  To the extent of any conflict
between the terms of this Amendment and any of the Bond Documents, the terms of
this Amendment shall control.
 
12.  Representations and Warranties of AFT and the Mancls.  In order to induce
the Bank to enter into this First Amendment to Credit Agreement, and in
recognition of the fact that the Bank is acting in reliance thereupon, AFT and
the Mancls represent and warrant to the Bank as follows:
 
a.  AFT has the corporate power and authority to enter into and deliver this
First Amendment to Credit Agreement.  Each of the Credit Agreement, as amended
hereby, this First Amendment to Credit Agreement, and any other documents
executed in connection with this First Amendment to Credit Agreement when duly
executed on behalf of AFT, constitutes the legal, valid and binding obligations
of AFT, enforceable against AFT in accordance with their terms.
 
b.  The execution and delivery of this First Amendment to Credit Agreement and
any other document or instrument executed in connection herewith have been
authorized by all necessary corporate action on the part of AFT.
 
c.  The representations and warranties of AFT and the Mancls contained in the
Credit Agreement are true and correct in all material respects as of the date of
this First Amendment to Credit Agreement to the same extent as if made on and as
of the date of this Amendment, except to the extent that such representations
and warranties expressly relate to an earlier date.
 

--------------------------------------------------------------------------------


d.  As of the date of this First Amendment to Credit Agreement no Event of
Default has occurred and is continuing and no event has occurred which with the
passage of time or the giving of notice or both would constitute an Event of
Default.
 
13.  Miscellaneous.
 
a.  Costs and Expenses.  As provided in Section 5.09(b) of the Credit Agreement,
AFT shall pay, on demand, all reasonable out-of-pocket costs and expenses of
Bank in connection with the negotiation, preparation, execution and delivery of
this Amendment, including the fees and expenses of counsel for Bank with respect
to all of the foregoing.
 
b.  Binding Nature.  This Amendment shall be binding upon each of AFT and the
Mancls and their respective successors and assigns and shall inure to the
benefit of the Bank and the benefit of its successors and assigns.
 
c.  Governing Law.  This Amendment shall be governed by and construed in
accordance with the internal laws of the State of Wisconsin.
 
d.  Counterparts.  This Amendment may be executed in multiple counterparts, all
of which shall constitute one and the same instrument and each of which shall be
deemed to be an original.
 
e.  References.  Any reference to the Credit Agreement contained in any notice,
request, certificate or other document executed concurrently with or after the
execution and delivery of this Amendment shall be deemed to include this
Amendment unless the context shall otherwise require.
 
f.  Breach.  A breach of this Amendment shall constitute a breach of the Credit
Agreement and the Bank shall be entitled to all rights and remedies thereunder.
 
g.     Further Assurances.  The parties hereto shall execute and deliver such
additional documents and take such additional actions as may be necessary or
desirable to effectuate the provisions and purposes of this Amendment.
 
[Signature Page Follows]
 

 
 
 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties have executed this Assignment and Assumption
Agreement effective as of the date first written above.


MANCLS:
 
/s/ Jamie L. Mancl                                              
JAMIE L. MANCL
 
 
/s/ Jennifer Mancl                                            
JENNIFER MANCL
 
 
 
 
AFT:
 
ADVANCED FIBERGLASS
TECHNOLOGIES, INC., a Wisconsin
corporation
 
 
By:  /s/ Jeffrey S. Keuntjes                            
      Name:  Jeffrey S. Keuntjes                    
      Title:  V.P. Finance                                
 
BANK:
 
NEKOOSA PORT EDWARDS STATE BANK
 
 
 
By:  /s/ Robb N. Sigler                                    
      Name:   Robb N. Sigler                           
      Title:  President                                      
 
 
Acknowledgement by ENERGY
COMPOSITES CORPORATION, a Wisconsin
corporation
 
By:   /s/ Jamie L. Mancl                                 
      Name:  Jamie L. Mancl                           
      Title:   President                                     
 

 


 
 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------


 